


EXHIBIT 10(o)


Summary of
The Sherwin-Williams Company Revised Executive Disability Plan




Effective as of January 1, 2013, the Sherwin-Williams Company adopted The
Sherwin-Williams Company Revised Executive Long Term Disability Plan that
provides benefits in the event of a long term disability to executives who are
not otherwise covered by the Sherwin-Williams Company Executive Disability
Income Plan, which was frozen to new participants effective January 1, 2008.
Upon a covered executive experiencing a qualifying disability, the plan will
provide a benefit to the executive equal to 60% of his or her base salary,
subject to a maximum monthly benefit of $35,000. Benefit payments under the plan
begin after the executive has experienced a qualifying disability for 180 days.
Benefit payments cease at the earliest of the executive reaching the Social
Security normal retirement age (or, if age 60 or older at the time of
disability, a period of 12-60 months depending on the executive’s age), the
executive’s recovery from the disability, or the executive’s death. The premium
for coverage provided by the plan is company-paid.




